IN THE SUPREME COURT OF NORTH CAROLINA

                                            2022-NCSC-92

                                             No. 305A21

                                          Filed 15 July 2022

      IN THE MATTER OF: R.L.R.


            Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) (2019) from an order entered on

     28 May 2021 by Judge D. Brent Cloninger in District Court, Cabarrus County. This

     matter was calendared for argument in the Supreme Court on 1 July 2022, but was

     determined on the record and briefs without oral argument pursuant to Rule 30(f) of

     the North Carolina Rules of Appellate Procedure.


            William L. Esser, IV, for Guardian ad Litem, and E. Garrison White for
            petitioner-appellee Cabarrus County Department of Human Services.

            Christopher M. Watford for respondent-appellant mother.


            ERVIN, Justice.

¶1          Respondent-mother Kayla H. appeals from an order entered by the trial court

     terminating her parental rights in her daughter, R.L.R.1 After careful consideration

     of respondent-mother’s challenges to the trial court’s termination order in light of the




            1 R.L.R. will be referred to throughout the remainder of this opinion as “Rachel,” which
     is a pseudonym used to protect the identity of the juvenile and for ease of reading.
                                                IN RE R.L.R.

                                                2022-NCSC-92

                                              Opinion of the Court



     record and the applicable law, we conclude that the trial court’s order should be

     affirmed.2

                                         I.      Background

¶2           On 2 April 2019, the Cabarrus County Department of Human Services filed a

     verified juvenile petition alleging that Rachel was a neglected and dependent juvenile

     and obtained the entry of an order placing her in nonsecure custody. In its petition,

     DHS described its interactions with Rachel’s family following the receipt of a child

     protective services report on 26 November 2018 concerning a “nasty black, blue and

     red bruise on the left side of [Rachel’s] face covering her lip, neck, jaw, and face[.]”

     Although the initial report indicated that Rachel had sustained this bruise as the

     result of a fall that had occurred while she was in her stepfather’s care, Rachel stated

     during an appointment at the Child Advocacy Center that “her daddy pushed her[,]”

     an assertion that caused the Child Advocacy Center staff to reach the conclusion that

     Rachel’s “injuries were from non-accidental trauma” and to become concerned about

     the possibility that Rachel had been subjected to physical abuse. After the maternal

     grandmother had been identified as a temporary safety provider, Rachel was placed

     in the maternal grandmother’s care pursuant to a safety agreement stating that




            2 Although the trial court terminated the parental rights of Rachel’s father, Ricky R.,
     as well, the father did not note an appeal to this Court from the trial court’s termination
     order. As a result, we will refrain from discussing the facts relating to the father’s situation
     in any detail in this opinion.
                                         IN RE R.L.R.

                                         2022-NCSC-92

                                       Opinion of the Court



     respondent-mother could only have supervised contact with Rachel and that the

     stepfather could not have any contact with Rachel at all.

¶3         DHS also alleged that the stepfather had been charged with committing felony

     and misdemeanor drug offenses on 16 December 2018 and that respondent-mother

     had reported on 17 December 2018 that she had used cocaine and marijuana while

     Rachel had been temporarily placed with the maternal grandmother. DHS asserted

     that, on 19 December 2019, “[t]he case was substantiated for physical abuse and

     neglect due to concerns of improper supervision, substance abuse, and injurious

     environment” and transferred it to the in-home services unit. Although respondent-

     mother missed an initial child and family team meeting that was held on 14 January

     2019, she attended a rescheduled meeting that was held on 25 January 2019, at which

     time she agreed to a case plan that required her to participate in parenting education

     and demonstrate the skills that she had learned in disciplining, supervising, and

     protecting Rachel; complete a substance abuse assessment and comply with any

     resulting recommendations; submit to random drug screening within two hours after

     having been requested to do so; and sign releases authorizing the provision of

     information to DHS.

¶4         DHS further alleged that, while the family was receiving in-home services, the

     agency had received a second child protective services report on 29 January 2019

     indicating that Rachel had been in the care of respondent-mother rather than the
                                          IN RE R.L.R.

                                          2022-NCSC-92

                                       Opinion of the Court



     maternal grandmother and that the respondent-mother was taking Rachel to the

     stepfather’s home. DHS asserted that it had received a third child protective services

     report on 14 March 2019 indicating that there were drugs in the family home and

     that respondent-mother and the stepfather had “fallen asleep (passed out) due to

     possible heroin use” while Rachel was in the home and unsupervised. According to

     DHS, respondent-mother had failed three drug screens in March, having tested

     positive for the presence of methamphetamine, opiates, amphetamines, and

     marijuana.

¶5         Finally, DHS alleged that, despite the fact that respondent-mother, the

     stepfather, and the maternal grandmother had repeatedly denied that they had

     violated the safety agreement, the agency remained concerned that Rachel was

     having unauthorized contact with respondent-mother and the stepfather.            DHS

     alleged that its concerns had been validated on 1 April 2019, when Rachel was

     discovered with respondent-mother and the stepfather at a time when the maternal

     grandmother was absent.

¶6         Within a week after the filing of the juvenile petition, DHS sought leave to

     amend its petition for the purpose of including additional factual allegations

     concerning information of which it had been unaware at the time at which the initial

     petition had been filed. According to the additional allegations set out in the amended

     petition, the stepfather’s probation officer had made an unannounced visit to the
                                         IN RE R.L.R.

                                         2022-NCSC-92

                                      Opinion of the Court



     home in March 2019; the probation officer had discovered Rachel, respondent-mother,

     and the stepfather at the residence during his visit; the stepfather had informed the

     probation officer that Rachel had been placed back in the family home; and an

     incident involving domestic violence between the stepfather and respondent-mother

     in Rachel’s presence had occurred on 24 March 2019.

¶7         On 25 July 2019, Judge Christy E. Wilhelm entered an order determining that

     Rachel was a neglected and dependent juvenile based, in part, upon respondent-

     mother’s stipulation to the making of findings of fact that were consistent with the

     allegations that had been made in the amended petition. In addition, Judge Wilhelm

     ordered that Rachel remain in DHS custody, provided for weekly supervised

     visitation between respondent-mother and Rachel for a period of one hour, and

     authorized DHS to expand the amount of time within which respondent-mother was

     allowed to visit with Rachel as the proceeding progressed. Similarly, Judge Wilhelm

     ordered respondent-mother to obtain a substance abuse assessment and to comply

     with any resulting recommendations; to submit to random drug screens; to obtain a

     comprehensive clinical assessment following a period of sobriety and comply with any

     resulting recommendations; complete parenting education; adhere to the weekly

     visitation plan; attend Rachel’s medical and dental appointments and educational

     meetings; obtain and maintain housing that was appropriate for herself and Rachel

     for a minimum of six months; provide verification that she had sufficient income to
                                         IN RE R.L.R.

                                         2022-NCSC-92

                                       Opinion of the Court



     provide for herself and Rachel; provide financial support for Rachel; sign any

     information releases requested by DHS; and maintain bi-weekly contact with the

     social worker. Finally, Judge Wilhelm established a primary permanent plan of

     reunification for Rachel, with a secondary plan of legal guardianship.

¶8         After a permanency planning hearing held on 12 March 2020, Judge Wilhelm

     entered an order on or about 2 April 2020 finding that respondent-mother had failed

     to make adequate progress toward correcting the conditions that had led to Rachel’s

     removal from the family home within a reasonable period of time and that the

     conditions that had resulted in Rachel’s placement in DHS custody continued to exist

     because respondent-mother had not participated in substance abuse and parenting

     education-related services and had failed to consistently visit with Rachel. As a

     result, Judge Wilhelm ordered that Rachel’s primary permanent plan be changed to

     one of legal guardianship, with a secondary plan of reunification. In addition, Judge

     Wilhelm reduced the amount of time during which respondent-mother was entitled

     to visit with Rachel to a period of one hour every other week and ordered respondent-

     mother to confirm her attendance at least two hours prior to each visit. According to

     Judge Wilhelm, while Rachel was doing well in her current placement, her foster

     parents were not interested in serving as a permanent placement for her. On the

     other hand, respondent-mother’s second cousin had expressed an interest in

     providing Rachel with a permanent placement and was the subject of a home study
                                            IN RE R.L.R.

                                            2022-NCSC-92

                                          Opinion of the Court



       that was in the process of being performed. As a result, Judge Wilhelm ordered that

       Rachel be placed with the maternal second cousin in the event that a favorable result

       was reported at the conclusion of the pending home study.

¶9           After another permanency planning hearing held on 11 June 2020, the trial

       court entered an order on 2 July 2020 finding that the maternal second cousin’s home

       had been approved at the conclusion of the home study and that Rachel had been

       transitioned to this relative placement on 25 May 2020. In addition, the trial court

       clarified that Rachel’s primary permanent plan involved legal guardianship with a

       relative. The trial court found that respondent-mother had not visited with Rachel

       during the past ninety days and that her failure to visit with Rachel had negatively

       affected the child. As a result, the trial court ordered that respondent-mother’s visits

       with Rachel be terminated until respondent-mother had made herself available to the

       court and had begun to actively engage in complying with the requirements of her

       case plan.

¶ 10         In an order entered on 20 October 2020 following a 10 September 2020

       permanency planning hearing, Judge Wilhelm found that respondent-mother had

       continued to make no progress in complying with the requirements of her case plan

       and that the maternal second cousin had expressed a desire to adopt Rachel. As the

       result of respondent-mother’s failure to make satisfactory progress in addressing the

       conditions that had led to Rachel’s removal from the family home and Rachel’s need
                                            IN RE R.L.R.

                                           2022-NCSC-92

                                         Opinion of the Court



       for a safe, permanent home within a reasonable period of time, Judge Wilhelm

       changed Rachel’s primary permanent plan to one of adoption and ordered DHS to

       seek the termination of respondent-mother’s parental rights in Rachel.

¶ 11         On 11 December 2020, DHS filed a motion in which it alleged that respondent-

       mother’s parental rights in Rachel were subject to termination based upon neglect

       pursuant to N.C.G.S. § 7B-1111(a)(1), willful failure to make reasonable progress

       toward correcting the conditions that had led to Rachel’s removal from the family

       home pursuant to N.C.G.S. § 7B-1111(a)(2), willful failure to pay a reasonable portion

       of the cost of the care that Rachel had received while in DHS custody pursuant to

       N.C.G.S. § 7B1111(a)(3), and dependency pursuant to N.C.G.S. § 7B-1111(a)(6) and

       that the termination of respondent-mother’s parental rights would be in Rachel’s best

       interests. During the pendency of the termination motion, the maternal second

       cousin had a change of heart concerning her interest in adopting Rachel, resulting in

       Rachel’s placement in foster care. After a hearing held on 25 March 2021, the trial

       court entered an order on 28 May 2021 in which it concluded that respondent-

       mother’s parental rights in Rachel were subject to termination on the basis of each of

       the grounds for termination alleged in the termination motion, see N.C.G.S. § 7B-

       1111(a)(1)–(3), (6) (2021), and that the termination of respondent-mother’s parental

       rights would be in Rachel’s best interests. Respondent-mother noted an appeal to

       this Court from the trial court’s termination order.
                                                IN RE R.L.R.

                                                2022-NCSC-92

                                          Opinion of the Court



                                          II.     Analysis

¶ 12         In seeking relief from the trial court’s termination order before this Court,

       respondent-mother argues that the trial court erred by concluding that her parental

       rights in Rachel were subject to termination and that the termination of her parental

       rights would be in Rachel’s best interests. We will address each of respondent-

       mother’s challenges to the trial court’s termination order in the order in which she

       has presented them in her brief.

       A. Adjudication of Grounds

¶ 13         “In conducting a termination of parental rights proceeding, the trial court

       begins by determining whether any of the grounds for termination delineated in

       N.C.G.S. § 7B-1111(a) exist.” In re A.E., 379 N.C. 177, 2021-NCSC-130, ¶ 13 (citing

       N.C.G.S. § 7B-1109). “At the adjudicatory stage, the petitioner bears the burden of

       proving by ‘clear, cogent, and convincing evidence’ the existence of one or more

       grounds for termination under section 7B-1111(a) of the General Statutes.” In re

       A.U.D., 373 N.C. 3, 5–6, (2019) (quoting N.C.G.S. § 7B-1109(f)). “[A]n adjudication of

       any single ground in N.C.G.S. § 7B-1111(a) is sufficient to support a termination of

       parental rights.” In re E.H.P., 372 N.C. 388, 395 (2019).

¶ 14         “We review a trial court’s adjudication under N.C.G.S. § 7B-1111 ‘to determine

       whether the findings are supported by clear, cogent and convincing evidence and the

       findings support the conclusions of law.” Id. at 392 (quoting In re Montgomery, 311
                                             IN RE R.L.R.

                                             2022-NCSC-92

                                           Opinion of the Court



       N.C. 101, 111 (1984)). “A trial court’s finding of fact that is supported by clear, cogent,

       and convincing evidence is deemed conclusive even if the record contains evidence

       that would support a contrary finding.” In re B.O.A., 372 N.C. 372, 379 (2019) (citing

       In re Moore, 306 N.C. 394, 403–04 (1982)). “Unchallenged findings are deemed to be

       supported by the evidence and are binding on appeal.” In re R.G.L., 379 N.C. 452,

       2021-NCSC-155, ¶ 12. “Moreover, we review only those findings necessary to support

       the trial court’s determination that grounds existed to terminate respondent’s

       parental rights.” In re T.N.H., 372 N.C. 403, 407 (2019). “The trial court’s conclusions

       of law are reviewable de novo on appeal.” In re C.B.C., 373 N.C. 16, 19 (2019).

¶ 15         A parent’s parental rights in a child are subject to termination for neglect

       pursuant to N.C.G.S. § 7B-1111(a)(1) in the event that the trial court determines that

       the parent has neglected the juvenile within the meaning of N.C.G.S. § 7B-101.

       N.C.G.S. § 7B-1111(a)(1) (2021). A neglected juvenile is defined, in pertinent part, as

       a juvenile “whose parent . . . [d]oes not provide proper care, supervision, or discipline”

       or “[c]reates or allows to be created a living environment that is injurious to the

       juvenile’s welfare.” N.C.G.S. § 7B-101(15)(a), (e) (2021).

                    Termination of parental rights based upon this statutory
                    ground requires a showing of neglect at the time of the
                    termination hearing or, if the child has been separated
                    from the parent for a long period of time, there must be a
                    showing of a likelihood of future neglect by the parent.
                    When determining whether such future neglect is likely,
                    the district court must consider evidence of changed
                                              IN RE R.L.R.

                                              2022-NCSC-92

                                           Opinion of the Court



                     circumstances occurring between the period of past neglect
                     and the time of the termination hearing.

       In re R.L.D., 375 N.C. 838, 841 (2020) (cleaned up). “[E]vidence of changed conditions

       must be considered in light of the history of neglect by the parents and the probability

       of a repetition of neglect.” In re O.W.D.A., 375 N.C. 645, 648 (2020). “A parent’s

       failure to make progress in completing a case plan is indicative of a likelihood of

       future neglect.” In re M.A., 374 N.C. 865, 870 (2020) (quoting In re M.J.S.M., 257

       N.C. App. 633, 637 (2018)). On the other hand, “a parent’s compliance with his or her

       case plan does not preclude a finding of neglect.” In re J.J.H., 376 N.C. 161, 185

       (2020) (citing In re D.W.P., 373 N.C. 327, 339–40 (2020)). “The determinative factors

       must be the best interests of the child and the fitness of the parent to care for the

       child at the time of the termination proceeding.” In re Z.G.J., 378 N.C. 500, 2021-

       NCSC-102, ¶ 26 (quoting In re Ballard, 311 N.C. 708, 715 (1984)).

¶ 16          The trial court concluded in its termination order that respondent-mother’s

       parental rights in Rachel were subject to termination for neglect pursuant to N.C.G.S.

       § 7B-1111(a)(1) “in that [respondent-mother] . . . ha[s] caused [Rachel] to be neglected,

       as defined in [N.C.G.S.] § 7B-101(a)(15) in that [Rachel] lives in an environment

       injurious to [her] welfare, [respondent-mother] . . . does not provide proper care,

       supervision, or discipline, . . . and . . . there is a reasonable probability that such will
                                       IN RE R.L.R.

                                       2022-NCSC-92

                                    Opinion of the Court



continue for the foreseeable future.”3 In view of the fact that Rachel had been out of

respondent-mother’s custody for an extended period of time, the trial court based its

determination that respondent-mother’s parental rights in Rachel were subject to

termination pursuant to N.C.G.S. § 7B-1111(a)(1) on the theory that Rachel had been

neglected at an earlier period of time and that she was likely to be subject to further

neglect in the event that she was returned to respondent-mother’s care. In support

of this set of determinations, the trial court found as a fact that:

              10.   On or about July 25, 2019, at an adjudication
              hearing, after stipulations and consent by the parties,
              arguments of counsel, and evidence presented, the Court
              found by clear, cogent and convincing evidence that
              [Rachel] was neglected and dependent.

              11.    . . . [A] case plan was established for [respondent-
              mother] . . . to address the issues which led to the removal
              of [Rachel] from the home.

              12.    . . . [T]he Court has consistently reviewed
              [respondent-mother’s] progress towards the case plan and
              [respondent-mother’s] efforts to alleviate or remedy the
              issues which led to the removal of [Rachel] from the home
              and regain custody of [Rachel]. [Respondent-mother] . . .
              ha[s] not made reasonable and adequate efforts towards
              the case plan to ensure the safety of the juvenile. There is
              a high probability of repetition of neglect of [Rachel] if [she]
              were returned to [respondent-mother’s] . . . custody based
              upon [her] lack of commitment towards working on the[]

       3Although the trial court also concluded that respondent-mother’s parental rights in
Rachel were subject to termination on the basis of neglect by abandonment, we need not
determine whether the trial court erred in reaching this conclusion in light of our
determination that the trial court did not err in concluding that Rachel had been neglected
in the past and that it was likely that Rachel would be neglected in the future in the event
that she was returned to respondent-mother’s care.
                       IN RE R.L.R.

                       2022-NCSC-92

                     Opinion of the Court



case plan[]. The concerns at the time of removal are still a
concern, and there have not been any sustained behavior
changes shown by [respondent-mother] . . . .

....

14.    [Respondent-mother] has made minimal progress on
her case plan to alleviate the issues which brought [Rachel]
into care. She waited until after the TPR was filed to start
working any of her services. Prior to that, [respondent-
mother] had not completed any tasks of her case plan in
nineteen (19) months. [Respondent-mother’s] lack of
progress extends beyond substance abuse treatment and
concerns with her ability to maintain sobriety into
parenting education and visitation with [Rachel] as well.
[Respondent-mother] has missed several scheduled
appointments that prevent her from receiving ongoing
services from her provider, that [respondent-mother] had
acknowledged would be very beneficial for her obtaining
sobriety and addressing [DHS’s] concerns. [Respondent-
mother] has made no behavioral changes necessary to
ensure [Rachel’s] safety.

15.    Although [respondent-mother] did attend some
assessments in March 2019[,] she did not follow through
with recommendations and treatment, including life skills,
parenting, individual counseling and intensive outpatient
substance abuse program until almost two years later. She
did not complete any of these services, but instead did
another assessment in September 2020. [Respondent-
mother] was consistently testing positive for illegal
substances during 2019. During 2020, she did not submit
to screens upon request. She did not start submitting to
screens again until 2021.

16.   [Respondent-mother’s] visits were discontinued in
June 2020 due to her lack of consistent participation and
the adverse effects of missing scheduled visits had on
[Rachel’s] emotional wellbeing. [Respondent-mother] was
not engaging in visitations prior to visits being suspended
and [her] participation in scheduled visits with [Rachel]
                                                IN RE R.L.R.

                                               2022-NCSC-92

                                             Opinion of the Court



                     has been inconsistent throughout the entirety of the case.
                     [Respondent-mother’s] failure to comply with her visitation
                     plan and case plan suggests that providing safe and
                     appropriate care is not a priority for [her].

                     17.    [Respondent-mother] has never maintained suitable
                     housing throughout the life of this case. Just in January
                     2021[, she] got a place to stay but has never provided a
                     lease. Similarly, her employment has not been stable. She
                     has bounced around to different jobs over the last few
                     months. Transportation is also not consistent, and she
                     does not have an active driver’s license.

                     18.   . . . . [Respondent-mother] is still married to [the
                     stepfather], who is currently incarcerated in Kentucky.
                     Throughout the life of the underlying case, [respondent-
                     mother] has chosen [the stepfather] and her relationship
                     with him over [Rachel].

                     ....

                     32.    [Respondent-mother] . . . ha[s] not remedied any of
                     the conditions that led to [Rachel’s] removal. [Respondent-
                     mother] . . . ha[s] not shown any behavior changes, or the
                     ability to care for [Rachel’s] health, safety, and welfare.

¶ 17          Although respondent-mother “concedes and stipulates to a past adjudication of

       neglect,” she contends that the “trial court cannot support its conclusion of likely

       future neglect.”4 More specifically, respondent-mother argues that certain of the trial

       court’s findings of fact relating to this issue lack sufficient evidentiary support and




              4  Although the trial court stated that there “is a high probability of repetition of
       neglect if [Rachel] were returned to [respondent-mother’s] . . . custody” in Finding of Fact No.
       12, this determination is more properly classified as a conclusion of law and will be treated
       as such for purposes of our review of the trial court’s termination order in this case. See In
       re D.L.A.D., 375 N.C. 565, 571 (2020) (citing In re J.O.D., 374 N.C. 797, 807 (2020)).
                                               IN RE R.L.R.

                                               2022-NCSC-92

                                            Opinion of the Court



       that other findings fail to accurately reflect the changes in respondent-mother’s

       circumstances that had occurred following Rachel’s removal from the family home.5

¶ 18          As an initial matter, respondent-mother argues that the first portion of

       Finding of Fact No. 17, which states that respondent-mother “never maintained

       suitable housing,” lacks sufficient evidentiary support. In support of this contention,

       respondent-mother directs our attention to the social worker’s testimony that

       respondent-mother had housing with working utilities and a bedroom that was

       available for Rachel’s use at the time of the termination hearing.              Respondent-

       mother’s argument ignores the trial court’s determination in the second sentence of

       Finding of Fact No. 17 that, “[j]ust in January 2021[, respondent-mother] got a place

       to stay but has never provided a lease.” When read in context, Finding of Fact No.

       17 indicates that, while the trial court considered respondent-mother’s claim to have

       obtained adequate housing, it also noted that she had failed to verify that she had

       actually done so. As a result, we hold that Finding of Fact No. 17 is supported by the

       social worker’s testimony that respondent-mother had provided her current address

       in late January 2021, that the social worker had been able to visit the apartment on




              5  In view of the fact that a number of the findings of fact that are addressed in
       respondent-mother’s brief as having been made in error are not necessary to the trial court’s
       determination that respondent-mother’s parental rights in Rachel were subject to
       termination on the basis of neglect pursuant to N.C.G.S. § 7B-1111(a)(1), we will refrain from
       discussing the arguments that respondent-mother has made with respect to those findings
       in this opinion.
                                             IN RE R.L.R.

                                             2022-NCSC-92

                                          Opinion of the Court



       24 March 2021, and that respondent-mother had failed to provide a copy of her lease

       to DHS despite the social worker’s request that she do so.

¶ 19         Although respondent-mother does not argue that the trial court erred by

       stating in Finding of Fact No. 17 that her employment situation had lacked stability,

       she does assert that she had made progress in seeking and obtaining employment. A

       careful review of the record satisfies us that the trial court’s findings that respondent-

       mother’s “employment has not been stable” and “[s]he has bounced around to

       different jobs over the last few months” are supported by testimony provided by both

       the social worker and respondent-mother herself concerning the nature and extent of

       respondent-mother’s employment. For that reason, we hold that respondent-mother’s

       challenge to the trial court’s employment-related findings in Finding of Fact No. 17

       lacks merit.

¶ 20         Next, respondent-mother argues that the trial court erred in making Finding

       of Fact No. 18, which states that she had chosen her relationship with the stepfather

       over her ability to regain the right to parent Rachel. As an initial matter, respondent-

       mother concedes that her case plan required her to sever her ties with the stepfather

       and has failed to argue that the trial court’s finding that she remained married to the

       stepfather lacked sufficient evidentiary support. In addition, we note that the social

       worker testified that DHS remained concerned that respondent-mother’s continued

       marriage to the stepfather created the possibility that Rachel would have contact
                                     IN RE R.L.R.

                                     2022-NCSC-92

                                  Opinion of the Court



with him in the future even though his actions had contributed to Rachel’s removal

from the family home and even though the stepfather had not made any progress

toward satisfying the requirements of his own case plan. On the other hand, the

record does not contain any evidence tending to show that any relationship between

respondent-mother and the stepfather continued to exist other than the fact that they

remained married to each other and does contain evidence tending to show that the

stepfather had been incarcerated since April 2019, that respondent-mother had

reported shortly after the underlying juvenile case had commenced that she had not

been in contact with the stepfather, and that respondent-mother claimed that the

stepfather had told her “to move on.” As a result, while the record does support the

trial court’s finding that respondent-mother remained married to the stepfather, it

does not support the trial court’s finding that respondent-mother had chosen her

relationship with the stepfather over the chance to regain the ability to parent Rachel

“[t]hroughout the life of the underlying case.” For that reason, we will disregard the

relevant portion of Finding of Fact No. 18 in determining whether the trial court erred

in concluding that respondent-mother’s parental rights in Rachel were subject to

termination on the basis of neglect pursuant to N.C.G.S. § 7B-1111(a)(1). See In re

L.H., 378 N.C. 625, 2021-NCSC-110, ¶ 14 (disregarding factual findings not

supported by the record).
                                             IN RE R.L.R.

                                             2022-NCSC-92

                                          Opinion of the Court



¶ 21         Similarly, respondent-mother argues that the trial court erred in making

       Finding of Fact Nos. 12, 14, and 32 to the extent that these findings reflect a

       determination that respondent-mother had failed to exhibit the behavioral changes

       necessary to ensure Rachel’s safety and welfare.          Although respondent-mother

       acknowledges that she had failed to make progress toward satisfying the

       requirements of her case plan for a substantial period of time, she asserts that she

       “changed her situation substantially” in the months preceding the date upon which

       the termination hearing was held by completing substance abuse group therapy and

       a Parenting Lifeskills course and obtaining a comprehensive clinical assessment. For

       that reason, respondent-mother contends that the trial court failed to adequately

       account for the evidence relating to the changes that had occurred in her

       circumstances as of the date of the termination hearing. We do not find this argument

       persuasive.

¶ 22         As an initial matter, we note that the trial court’s unchallenged findings of fact

       reflect that it did consider evidence concerning the progress that respondent-mother

       had made in satisfying the requirements of her case plan between the filing of the

       termination motion on 11 December 2020 and the holding of the termination hearing

       on 25 March 2021. The trial court stated in the unchallenged portion of Finding of

       Fact No. 14 that respondent-mother had “waited until after the [termination motion]

       was filed to start working on any of her services” and that, “[p]rior to that, . . . [she]
                                            IN RE R.L.R.

                                            2022-NCSC-92

                                         Opinion of the Court



       had not completed any tasks of her case plan in nineteen (19) months.” In addition,

       the trial court stated in unchallenged Finding of Fact No. 15 that, although

       respondent-mother “did attend some assessments in March 2019, she did not follow

       through with recommendations and treatment, including life skills, parenting,

       individual counseling and intensive outpatient substance abuse program until almost

       two years later.” These unchallenged findings of fact, which are binding upon us for

       purposes of appellate review, see In re R.G.L., 2021-NCSC-155, ¶ 12, demonstrate

       that the trial court knew of and considered the portions of the record indicating that

       respondent-mother had made some progress in satisfying the requirements of her

       case plan during the period of time leading up to the holding of the termination

       hearing.

¶ 23         In addition, as the Court of Appeals had noted, a “case plan is not just a

       checklist,” with parents being required to “demonstrate acknowledgement and

       understanding of why the juvenile entered DSS custody as well as changed

       behaviors.” In re Y.Y.E.T., 205 N.C. App. 120, 131(2010). In this case, both the record

       evidence and the trial court’s unchallenged findings of fact show that, while

       respondent-mother had engaged in substance abuse and parenting education services

       in the months preceding the termination hearing, she had failed to demonstrate that

       sustained behavioral change of the type necessary to ensure Rachel’s safety and

       welfare had actually occurred. For example, the trial court found in Finding of Fact
                                           IN RE R.L.R.

                                           2022-NCSC-92

                                         Opinion of the Court



       No. 15 that, after testing positive for illegal substances during 2019, respondent-

       mother had refused to submit to drug screens upon request during 2020 and did not

       resume submitting to such testing until 2021, with her participation in the drug

       screening process for a period of three months prior to the termination hearing

       following nineteen months of non-compliance being insufficient to establish that

       sustained behavioral change had occurred.

¶ 24         Similarly, while the record contains evidence tending to show that respondent-

       mother completed a Parenting Lifeskills course in December 2020, the trial court

       stated in Finding of Fact No. 16 that respondent-mother’s visits with Rachel had been

       discontinued in June 2020 because of her inconsistent attendance and the negative

       effect that her failure to attend scheduled visitation sessions had had on Rachel.

       Although respondent-mother argues that she did not have a reasonable opportunity

       to demonstrate that her methods of parenting Rachel had changed because the trial

       court had conditioned the reinstatement of her visitation with Rachel in February

       2021 upon the making of a recommendation that such visits be resumed by Rachel’s

       therapist and because DHS had failed to find a new therapist for Rachel by the time

       of the termination hearing and cites the decision of the Court of Appeals in In re

       Shermer, 156 N.C. App. 281, 288 (2003), for the proposition that a parent’s failure to

       comply with a case plan provision does not support a decision to terminate that

       parent’s parental rights in the event that the parent has not had adequate time to
                                             IN RE R.L.R.

                                            2022-NCSC-92

                                          Opinion of the Court



       make the required amount of progress, respondent-mother overlooks the fact that, in

       Shermer, the parent had only had two months within which to attempt to satisfy the

       requirements of the case plan prior to the termination hearing, id., while, in this case,

       respondent-mother had had almost two years to satisfy the requirements of her case

       plan prior to the date of the termination hearing and had failed to fully comply with

       any of the plan’s provisions during that time. In addition, unlike the situation at

       issue in Shermer, respondent-mother had been allowed to visit with Rachel until June

       2020, when visitation between the two of them had been discontinued because of

       respondent-mother’s inconsistent attendance and the negative impact that

       respondent-mother’s failures to visit with Rachel had had on the child, with

       respondent-mother having failed to contact DHS for the purpose of requesting a

       resumption of her visits with Rachel until November 2020. As a result, respondent-

       mother’s inability to demonstrate that her methods of parenting Rachel had changed

       resulted, in substantial part, from her own inaction rather than the lack of sufficient

       time to make such a demonstration.

¶ 25         Finally, the trial court’s determination that respondent-mother had failed to

       demonstrate that she had made the behavioral changes needed to permit her to

       properly parent Rachel had ample support in the testimony that the social worker

       provided at the termination hearing. Among other things, the social worker testified

       that “[DHS] has not seen any behavioral changes”; that, “[f]or the 23 months that
                                            IN RE R.L.R.

                                            2022-NCSC-92

                                          Opinion of the Court



       [Rachel] has been in foster care, [respondent-mother] only seemed to want to complete

       the tasks — only complete the tasks of her case plan in the last four months from

       November up until now” and “has not shown any type of behavioral change”; that

       there had been “[m]inimal to no efforts to regain custody from [respondent-mother]”;

       and that DHS remained concerned that the conditions that had led to Rachel’s

       placement in DHS custody had not been adequately addressed. Thus, we hold that

       the record evidence and the trial court’s undisputed findings of fact adequately

       support the trial court’s determination that respondent-mother had not made the

       behavioral changes necessary to ensure Rachel’s safety and welfare by the time of the

       termination hearing.

¶ 26         After evaluating respondent-mother’s challenges to the trial court’s findings of

       fact, we next examine the validity of respondent-mother’s challenge to the trial court’s

       conclusion that it was likely that Rachel would be subject to further neglect in the

       event that she was returned to respondent-mother’s care.         Among other things,

       respondent-mother argues that the progress that she had made in satisfying the

       requirements of her case plan precluded the trial court from determining that there

       was a likelihood that the neglect to which Rachel had been subjected would be

       repeated if she was reunited with respondent-mother. We are not persuaded by this

       argument.
                                             IN RE R.L.R.

                                            2022-NCSC-92

                                          Opinion of the Court



¶ 27         As an initial matter, “a parent’s compliance with his or her case plan does not

       preclude a finding of neglect,” In re J.J.H., 376 N.C. at 185, with this Court having

       held that the neglect to which a child had been subjected was likely to be repeated

       despite the fact that the parents had substantially complied with their case plans

       given that the conditions that had led to the child’s removal from the parental home

       continued to exist at the time of the termination hearing. See id. at 185–86; see also

       In re D.W.P., 373 N.C. 327, 339–40 (2020). In addition, this Court has held that a

       parent’s failure to visit with his or her child is indicative of a likelihood of future

       neglect. In re M.Y.P., 378 N.C. 667, 2021-NCSC-113, ¶ 20. After carefully reviewing

       the record, we hold that the trial court’s findings relating to respondent-mother’s lack

       of success in complying with the requirements of her case plan until shortly before

       the date upon which the termination hearing was held, her failure to show the

       sustained behavioral changes necessary to eliminate the substance abuse and

       parenting-related concerns that had led to Rachel’s removal from the family home,

       her failure to consistently visit with Rachel, the cessation of her visits with Rachel in

       June 2020, and her failure to maintain suitable housing, stable employment, and

       consistent transportation provide ample support for the trial court’s determination

       that there was a likelihood that Rachel would be subjected to further neglect in the

       event that she was returned to respondent-mother’s care. As a result, the trial court
                                            IN RE R.L.R.

                                            2022-NCSC-92

                                          Opinion of the Court



       did not err by concluding that respondent-mother’s parental rights in Rachel were

       subject to termination on the basis of neglect pursuant to N.C.G.S. § 7B-1111(a)(1).

       B. Dispositional Determination

¶ 28         Secondly, respondent-mother argues that the trial court erred by concluding

       that the termination of her parental rights would be in Rachel’s best interests. “If a

       trial court finds one or more grounds to terminate parental rights under N.C.G.S.

       § 7B-1111(a), it then proceeds to the dispositional stage, at which it determines

       whether terminating the parent’s rights is in the juvenile’s best interest.” In re A.E.,

       379 N.C. 177, 2021-NCSC-130, ¶ 13 (cleaned up); see also N.C.G.S. § 7B-1110(a)

       (2021). In making the required “best interests” determination,

                    [t]he court may consider any evidence . . . that the court
                    finds to be relevant, reliable, and necessary to determine
                    the best interests of the juvenile. In each case, the court
                    shall consider the following criteria and make written
                    findings regarding the following that are relevant:

                    (1)    The age of the juvenile.

                    (2)    The likelihood of adoption of the juvenile.

                    (3)   Whether the termination of parental rights will aid
                    in the accomplishment of the permanent plan for the
                    juvenile.

                    (4)    The bond between the juvenile and the parent.

                    (5)   The quality of the relationship between the juvenile
                    and the proposed adoptive parent, guardian, custodian, or
                    other permanent placement.

                    (6)    Any relevant consideration.
                                            IN RE R.L.R.

                                            2022-NCSC-92

                                          Opinion of the Court



       N.C.G.S. § 7B-1110(a). “We review the trial court’s dispositional findings of fact to

       determine whether they are supported by the evidence received during the

       termination hearing, with a reviewing court being bound by all uncontested

       dispositional findings.” In re S.C.C., 379 N.C. 303, 2021-NCSC-144, ¶ 22 (cleaned

       up). “The trial court’s assessment of a juvenile’s best interests . . . is reviewed for

       abuse of discretion.” In re E.H.P., 372 N.C. at 392. “Abuse of discretion results where

       the court’s ruling is manifestly unsupported by reason or is so arbitrary that it could

       not have been the result of a reasoned decision.” In re T.L.H., 368 N.C. 101, 107

       (2015) (cleaned up).

¶ 29         The trial court addressed the required dispositional factors in Finding of Fact

       No. 33 by stating that

                    [Rachel] is approximately 5 years old and doing well in her
                    placement. Even though [Rachel] is not in a pre-adoptive
                    home, the likelihood of adoption is very good. [Rachel] is a
                    very loving little girl, that has no behavioral concerns or
                    other barriers preventing her from being adopted. Her
                    currently [sic] placement is maternal family, that has
                    ultimately decided not to keep [Rachel] long term, but
                    there are two other families already interested in adopting
                    her. Terminating the parental rights of [respondent-
                    mother] . . . would aid in the accomplishment of the
                    permanent plan of adoption for [Rachel]. There is no
                    evidence of any bond between the child and [respondent-
                    mother.]

       In addition, the trial court stated in Finding of Fact No. 24 that, even though Rachel’s

       current foster family had decided that it was not interested in keeping her long term,
                                            IN RE R.L.R.

                                            2022-NCSC-92

                                          Opinion of the Court



       DHS had identified two families that were interested in having Rachel placed with

       them. Based upon these findings of fact, the trial court concluded that:

                    [i]t is in [Rachel’s] best interest that the parental rights of
                    [respondent-mother] . . . be terminated based upon the
                    juvenile’s age[]; likelihood of the juvenile being adopted;
                    that termination will help achieve the permanent plan for
                    the juvenile; the lack of bond between the juvenile [and
                    respondent-mother] . . . ; and the quality of the relationship
                    between the juvenile and the placements.

¶ 30         Respondent-mother begins her challenge to the trial court’s dispositional

       decision by contending that the trial court’s finding that she had no bond with Rachel

       lacked sufficient evidentiary support.     In support of this argument, respondent-

       mother directs our attention to the existence of evidence that, in her view,

       demonstrates the erroneous nature of the relevant finding, including assertions

       contained in the reports that the guardian ad litem had prepared for use at review

       and permanency planning hearings dating back to 12 December 2019 that Rachel had

       expressed the desire to return to respondent-mother’s home and that respondent-

       mother “want[ed] to do everything she [could] to get Rachel back.” In addition,

       respondent-mother points to the social worker’s testimony that she had witnessed

       respondent-mother playing and otherwise engaging with Rachel during visits. In

       light of this evidence, respondent-mother asserts that the trial court’s finding

       concerning the absence of a bond between herself and Rachel was “inaccurate and
                                             IN RE R.L.R.

                                            2022-NCSC-92

                                          Opinion of the Court



       demonstrates a concerning lack of attention to a very important consideration[.]” We

       are not convinced by respondent-mother’s argument.

¶ 31         Admittedly, the reports that the guardian ad litem prepared for use at various

       permanency planning hearings and the social worker’s testimony do not suggest that

       there had never been a bond between Rachel and respondent-mother. On the other

       hand, however, neither the relevant reports nor the social worker’s testimony tend to

       show that any such bond continued to exist at the time of the termination hearing.

       In addition, the record reflects that respondent-mother had last visited with Rachel

       in March 2020, which was approximately one year prior to the termination hearing;

       and had not seen Rachel since that time. The report that the guardian ad litem

       submitted in advance of the termination hearing stated that, while “a bond with

       [respondent-mother] was observed prior to visitation ceasing[,] . . . given the issues

       that caused visitations to cease[,] . . . the bond that remains in the [guardian ad

       litem’s] opinion is more of a memory for [Rachel] than a continued bond.” In addition,

       the guardian ad litem’s termination hearing report did not suggest that Rachel

       wanted to return to respondent-mother’s home and stated, instead, that the child had

       expressed excitement about being part of the family in her current placement. As a

       result, we hold that the record contains sufficient evidence to support the trial court’s

       finding that there was no bond between Rachel and respondent-mother and that,

       even if the evidence did, in fact, tend to show the continued existence of such a bond,
                                             IN RE R.L.R.

                                            2022-NCSC-92

                                          Opinion of the Court



       there is no question but that, as respondent-mother concedes, that bond was

       “arguably lessened,” with the strength of the remaining bond having been unlikely to

       change the trial court’s “best interests” decision in light of the nature and extent of

       the evidence concerning the remaining dispositional criteria. See In re Z.L.W., 372

       N.C. 432, 437 (2019) (explaining that “the bond between parent and child is just one

       of the factors to be considered under N.C.G.S. § 7B-1110(a),” with “the trial court

       [being] permitted to give greater weight to other factors”).

¶ 32         Similarly, respondent-mother contends that the trial court’s finding that “the

       likelihood of adoption is very good” lacks sufficient record support. According to

       respondent-mother, “[t]he only evidence presented tended to show that ‘two families

       are interested,’ ” with “ ‘interested’ only indicat[ing] a mere possibility, not [a]

       likelihood.” In addition, respondent-mother argues that the trial court failed to fully

       consider how Rachel’s behavioral problems, the lack of a current adoptive placement,

       and Rachel’s ability to connect with a potential placement would impact her

       adoptability. Once again, we are unable to agree with this aspect of respondent-

       mother’s challenge to the trial court’s dispositional decision.

¶ 33         As an initial matter, we note that “the absence of an adoptive placement for a

       juvenile at the time of the termination hearing is not a bar to terminating parental

       rights.” In re A.J.T., 374 N.C. 504, 512 (2020) (citing In re A.R.A., 373 N.C. 190, 200

       (2019), and In re D.H., 232 N.C. App. 217, 223 (2014)). In addition, the trial court
                                      IN RE R.L.R.

                                      2022-NCSC-92

                                   Opinion of the Court



specifically addressed the considerations upon which respondent-mother’s argument

relies by finding that “[Rachel] is a very loving little girl, that has no behavioral

concerns or other barriers preventing her from being adopted.” A examination of the

record satisfies us that this finding and the trial court’s determination that “the

likelihood of adoption is very good” have ample record support. For example, the

social worker testified that “[t]here is a very high likelihood of adoption for [Rachel]”

in light of the fact that two families had been identified as being interested in having

Rachel live in their home and the fact that Rachel’s age would allow her to bond and

build a positive relationship with a family. In addition, the social worker asserted

that, while Rachel did appear sad and upset at times, the child did not exhibit any

extreme behaviors; that Rachel had done well in her current placement; and that

Rachel had a good relationship with the family with which she had been placed.

Similarly, the guardian ad litem testified that Rachel was “extremely adoptable”; that

Rachel was adorable, bright, warm, loving, and emotionally open; and that Rachel

connects with other people readily and is easy to talk to. In light of this testimony,

respondent-mother’s challenge to the sufficiency of the trial court’s finding that “the

likelihood of adoption was very good” constitutes little more than an impermissible

request that we reweigh the record evidence. See In re R.D., 376 N.C. 244, 258 (2020)

(explaining that “it is the trial judge’s duty to consider all the evidence, pass upon the

credibility of the witnesses, and determine the reasonable inferences to be drawn
                                             IN RE R.L.R.

                                            2022-NCSC-92

                                          Opinion of the Court



       from the testimony” and that the trial court’s findings of fact “are binding where there

       is some evidence to support those findings, even though the evidence might sustain

       findings to the contrary” (cleaned up)). As a result, the trial court did not err by

       determining that Rachel’s “likelihood of adoption is very good.”

¶ 34         Finally, respondent-mother contends that dispositional criteria set out in

       N.C.G.S. § 7B-1110(a) do not suffice to permit the trial court to make a valid “best

       interests” determination. According to respondent-mother, we should require trial

       courts to consider additional dispositional factors set out in the statutes that have

       been adopted in other jurisdictions in determining whether the termination of a

       parent’s parental rights in a child would be in that child’s best interests on the

       grounds that N.C.G.S. § 7B-1110(a) “does not directly address the progress of the

       parents and how adoption could affect the child, positively or negatively, or even if

       the child understands the concept of adoption.” Respondent-mother’s argument to

       the contrary notwithstanding, however, N.C.G.S. § 7B-1110(a)(6) allows the trial

       court to consider “[a]ny relevant consideration,” with this “catch-all” provision serving

       to afford the trial court a means to consider any additional relevant information aside

       from the statutorily-enumerated criteria in the course of making its dispositional

       decision. To the extent that respondent-mother is seeking to have additional factors

       added to the list of dispositional criteria enumerated in N.C.G.S. § 7B-1110(a), any

       such argument should be directed to the General Assembly rather than to this Court.
                                            IN RE R.L.R.

                                            2022-NCSC-92

                                          Opinion of the Court



¶ 35         Moreover, we note that the trial court considered the progress that respondent-

       mother had made in satisfying the requirements of her case plan and that the effect

       that adoption would have upon Rachel was considered in the underlying juvenile

       proceeding despite the fact that the trial court did not make any specific dispositional

       findings relating to those subjects.     As we have already noted, the trial court

       considered respondent-mother’s progress toward satisfying the requirements of her

       case plan in the course of determining that Rachel was likely to be neglected in the

       event that she was returned to respondent-mother’s care. In addition, the decision

       that Rachel’s primary permanent plan should be set as adoption and that such a

       result would be consistent with Rachel’s health, safety, and best interests, see

       N.C.G.S. § 7B-906.1(g) (2021) (requiring the trial court to “make specific findings as

       to the best permanent plans to achieve a safe, permanent home for the juvenile within

       a reasonable period of time”); N.C.G.S. § 7B-906.2(a) (2021) (requiring the trial court

       to adopt a permanent plan that reflects the juvenile’s best interests), provides ample

       basis for believing that the impact of adoption upon Rachel was clearly considered at

       some point during the underlying juvenile proceeding. Finally, as we have previously

       determined, the trial court is not required to consider non-termination-related

       alternatives at the dispositional stage of a termination hearing, In re N.B., 379 N.C.

       441, 2021-NCSCS-154 ¶ 26, and is, instead, simply required to determine whether

       termination of the parent’s parental rights would be in the child’s best interests.
                                            IN RE R.L.R.

                                            2022-NCSC-92

                                          Opinion of the Court



¶ 36         Thus, for all of these reasons, we hold that the trial court’s dispositional

       findings have sufficient record support and adequately address the criteria

       enumerated in N.C.G.S. § 7B-1110(a) and that the trial court did not abuse its

       discretion in the course of concluding that the termination of respondent-mother’s

       parental rights would be in Rachel’s best interests. As a result, since the trial court

       did not err in concluding that respondent-mother’s parental rights in Rachel were

       subject to termination on the basis of neglect pursuant to N.C.G.S. § 7B-1111(a)(1)

       and that the termination of respondent-mother’s parental rights would be in Rachel’s

       best interests, we affirm the trial court’s termination order.

             AFFIRMED.